Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 14, 2014

                                       No. 04-12-00815-CR

                                         Reynaldo Flores,
                                            Appellant

                                                 v.

                                        The State of Texas,
                                             Appellee

                                Trial Court Case No. 2012CR1969

                                         ORDER
         The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on February 4, 2014, to the following panel: Justice
Barnard, Justice Martinez, and Justice Alvarez. All parties will be notified of the Court’s decision
in this appeal in accordance with TEX. R. APP. P. 48.

        Either party may file a motion requesting the Court to reconsider its determination that oral
argument will not significantly aid the Court in determining the legal and factual issues presented
in the appeal. See TEX. R. APP. P. 39.8. Such a motion should be filed within ten (10) days from
the date of this order.

       It is so ORDERED on January 14, 2014.


                                                              ______________________________
                                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this January 14, 2014.

                                                              ______________________________
                                                              Keith E. Hottle, Clerk